To Our Shareholders, We are pleased with the results Magnetek achieved during our 2009 fiscal year given the extraordinary economic challenges we, and our customers, faced. Capital spending in the industrial sector and available financing for renewable energy projects declined sharply during the second half of our fiscal year. We began to feel the impact in our fourth quarter, particularly in declining order rates for material handling applications.Despite these challenges, our total year revenue was down only 2% year-over-year and we reported income from operations of more than $6 million, or 6% of sales. New product initiatives, like our AC mining controls and Quattro™ energy saving elevator drives, as well as expansion of our wireless control product portfolio and increased demand for our automation services, helped offset the sales decline we experienced in our more established products. Several steps were taken in fiscal 2009 to improve profitability during this period of economic turbulence. In response to lower sales volume, we made the difficult decision to reduce our workforce during the second half of the fiscal year. We continued to scrutinize every facet of our operations for savings opportunities.We reduced material costs through design improvements in some of our major product lines, and by taking advantage of declining commodity prices. Additionally, we completed the sale of the assets of our telecom power systems business, further strengthening our financial position.These factors contributed to positive cash flow and a profitable year for our continuing operations, despite lower revenue and a significant increase in pension expense. We finished the year with a gross profit margin of 34%, exceeding our historical 30% target, with no debt and a $3 million increase in cash balances. We believe our fiscal 2009 operating results, in terms of sales, operating profit and cash flow, compare well to other industrial companies. Economic and industry forecasts indicate continued challenges as we enter fiscal 2010. In the face of this, we remain focused on the four cornerstones of our Company’s vision: financial stability, growth, industry expertise and Energy Engineered™ products. While our pension obligations will continue to affect our operating results and cash flows, Magnetek’s operations have demonstrated the ability to generate cash, which has contributed to our financial stability.We have plans in place to grow our business through new product introductions and advancement into new markets, and we are exploring strategic external growth opportunities as well. We take pride in our industry experts, who help customers optimize their applications with our portfolio of system-based power control solutions, designed to use energy more efficiently. Industry expertise, as well as our product bundling capabilities and extensive sales channel, have helped make Magnetek North America’s largest developer, integrator and supplier of digital motion control systems for material handling applications. We expanded our controls portfolio in fiscal 2009, marketing several new products including an economical, low horsepower drive; a vertical brake for space-limited applications; and a line of wireless controls for the mobile hydraulic industry. In fact, we’re focusing on new markets such as mobile hydraulic and marine terminals to grow our business and broaden our customer base.To make it easier to purchase our drive repair services, during fiscal 2009, we introduced a comprehensive new drive repair and recertification program called DriveMD™.We will introduce similar programs for our radio remote control and brake product lines in fiscal 2010. Further, as industry places increasing focus on saving energy and employing more efficient processes, Magnetek will be at the forefront with our energy saving power controls and automation services. Magnetek also holds a leadership position in elevator drives, bolstered by our product portfolio and our applications and software expertise. With increased focus on reliability and energy efficiency in high-rise buildings, we are seeingcontinued growth in demand for energy saving productslikeour Quattro DC elevator drive. In fiscal 2010, we’ll launch Quattro AC, perfect for saving energy in new construction high-rise buildings. As the drive used in the industry-awarded “Elevator Modernization of the Year” project, Quattro is becoming a key part of energy efficient high-rise renovation and building projects. Finally, to meet our customers’ needs for a basic AC elevator drive, in fiscal 2010, we plan to introduce a line of low-cost AC drives, allowing us to compete in the larger AC marketplace and providing us with a growth platform to expand geographically. With the largest installed base of DC underground mining drives, Magnetek is the undisputed leader in this niche market as well. This installed base provides us with continuing opportunities for service and repair. As the mining industry moves towards AC applications, we continued to position ourselves in the growing AC marketplace as a provider of AC drives and custom power solutions. These efforts began to pay off in fiscal 2009 ― and today we’re gaining ground with our new SD500™ and SD1000™ Volt AC drive products.Given that the global demand for coal is projected to increase for decades to come, we believe we’ll see strong growth for these products in fiscal 2010 and beyond. As the economy recovers, we believe the wind and solar power markets will provide considerable future growth opportunities for us. We remain steadfast in our goal to become a significant player in this marketplace. The new administration’s focus on renewable energy ― passing the Energy Provisions of the American Recovery and Reinvestment Act of 2009 and recently announcing U.S. Department of Energy loan guarantees for renewable energy projects ― should benefit our efforts. Magnetek offers customers a wide 1 range of renewable energy power inverters. Our modular E-Force™ Wind and, launching in fiscal 2010, E-Force Solar inverters offer the fast-growing utility-scale market segment many competitive advantages, and are available in building blocks from 500kW to multi-megawatt.We also market a comprehensive range of solar inverters available primarily for grid-tied, residential, commercial, indoor and outdoor applications, as well as small wind inverters. Entering fiscal year 2010, we expect the economic environment to remain challenging. A recovery in the first half of calendar year 2010 should result in increased capital spending and subsequently, higher revenue during the second half of our fiscal year.Steps taken at the end of fiscal 2009 will have a favorable impact on our costs during fiscal 2010, including the relocation of our Mondel™ brake manufacturing from Canada to our Wisconsin headquarters, and a wage and salary freeze that will remain in place throughout fiscal 2010. Aggressive asset management and inventory reduction plans should further contribute to maximizing cash flow. We will continue to examine our cost structure going forward and if required, further cost reduction actions will be taken. We believe growing the Company is essential to increasing our profitability in the future. In addition to expanding our existing product lines and advancing them into new markets, we are exploring acquisitions that will leverage our power control expertise and grow our sales and profits through technological advancement, or geographic or product portfolio expansion.Selective acquisition opportunities will be evaluated based on their ability to maximize cash flow and potentially utilize our tax loss carry forwards. In closing, I would like to thank our employees for their dedication and determination in the face of the unprecedented industrial slowdown. Given this economic environment, I am proud of our fiscal 2009 performance. My thanks also go out to our Board of Directors for their guidance during these challenging times.On a sad note, the Magnetek family mourns the loss of Dewain K. Cross, a member of the Company’s Board of Directors, who passed away on August 24, 2009 at the age of 71. Mr. Cross served as a Director since 1994, chairing the Audit Committee and serving on Magnetek’s Nominating and Corporate Governance and Compensation Committees. His wisdom and dedication over the years contributed greatly to the transformation of our Company. He will be missed. As we enter fiscal 2010, we remain committed to enhancing our value to you, our shareholders. With a leadership position in three industries, a foothold in the emerging renewable energy marketplace, and an eye toward strategic acquisitions that will grow the Company, we are positioning ourselves to meet your expectations. Sincerely, Peter M. McCormick President and Chief Executive Officer August 31, 2009 2 SELECTED FINANCIAL DATA The following table sets forth selected historical financial data for Magnetek for the fiscal year ended June 28, 2009, and the previous four fiscal years.The financial data presented below is derived from our audited consolidated financial statements.The results of our power electronics business, which was divested in October 2006, and our telecom power systems business, which was divested in September 2008, are included in discontinued operations for all periods presented, as explained in Note 2 of Notes to Consolidated Financial Statements. For additional information, see our financial statements and the notes thereto included elsewhere in this Annual Report.The following table should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” below. Statement of Operations Data For the years ended (Amounts in thousands, except per share data) June 28,2009 June 29,2008 July 1,2007 July 2,2006 July 3,2005 Net sales $ Gross profit Gross profit % Income (loss) from operations $ $ $ ) $ ) $ ) Net income (loss): Continuing operations $ $ $ ) $ ) $ ) Discontinued operations ) Net income (loss) $ $ $ ) $ ) $ ) Per common share - basic and diluted: Income (loss) from continuing operations- basic $ $ $ ) $ ) $ ) Income (loss) from continuing operations- diluted $ $ $ ) $ ) $ ) Income (loss) from discontinued operations- basicand diluted $ ) $ $ ) $ ) $ ) Income (loss) - basic and diluted $ $ $ ) $ ) $ ) Net loss for the fiscal year ended July 2, 2006, includes asset impairment charges of $37.8 million included in discontinued operations. Net loss for the fiscal year ended July 3, 2005, includes a $22.0 million patent arbitration charge included in discontinued operations. Balance Sheet Data (Amounts in thousands) June 28,2009 June 29,2008 July 1,2007 July 2,2006 July 3,2005 Total assets $ Long-term debt, including current portion 15 21 32 Other long term obligations - Pension benefit obligations Stockholders' equity (deficit) ) 3 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW We are a global provider of digital power control systems that are used to control motion and power primarily in material handling, elevator and energy delivery applications.Our systems consist primarily of programmable motion control and power conditioning systems used in the following applications:overhead cranes and hoists; elevators; coal mining equipment; and renewable energy applications, including wind turbines and photovoltaic power systems.We believe that with our technical and productive resources, application expertise, broad product offerings and sales channel capabilities, we are well positioned to respond to increasing demand in our served markets.Our operations are located in North America, predominantly in Menomonee Falls, Wisconsin, our Company headquarters. Our product offerings for material handling applications include drive systems, radio remote controls, and braking, collision-avoidance, and electrification subsystems, sold primarily to original equipment manufacturers (“OEMs”) of overhead cranes and hoists.We have a significant market share in North America in alternating current (“AC”) control systems and believe we have growth opportunities in wireless radio controls, direct current (“DC”) control systems for retrofit applications and in automating existing manual material handling processes. Our product offerings for elevator applications are comprised of highly integrated subsystems and drives used to control motion primarily in high-rise, high speed elevator applications.Our products are sold mainly to elevator OEMs and we have a significant share of the available market for DC drives and subsystems used in high-rise elevators used primarily in retrofit projects.We believe we have opportunities for growth in available elevator markets by introducing new energy-saving product offerings for AC applications, expanding the breadth of our product offerings to include competitive low-end products for lower performance AC applications, and using our new product offerings to expand geographically. Our product offerings for energy delivery applications include power inverters for renewable energy applications, including wind turbines and photovoltaic installations, which deliver AC power to the utility grid from generators inside wind turbines or from solar panels, or deliver power for consumption at the source.Both the wind and solar markets have grown rapidly in North America over the past several years as both wind and solar power have become increasingly competitive from a cost standpoint with more traditional methods of power generation.However, the ongoing credit crisis has had a worldwide impact on solar and wind projects as these markets are heavily dependent on availability of financing over extended periods of time.Although the slowdown in renewable energy projects negatively impacted demand for our products during fiscal 2009, we continue to believe our product offerings have us well positioned to take advantage of growth in renewable energy markets after credit conditions improve and capital is readily available to fund projects. Continuing Operations We focus on a variety of key indicators to monitor our business performance. These indicators include order rates, sales growth, gross profit margin, operating profit margin, net income, earnings per share, and working capital and cash flow measures.These indicators are compared to our operating plans as well as to our prior year actual results, and are used to measure our success relative to our company objectives. Our company objectives are to grow sales at least 10% on a year-over year basis, to achieve 30% gross margins and 10% operating profit margins, and to generate sufficient cash flow to fund our operations and meet our obligations. During fiscal 2009, our sales decreased 2% year-over-year from fiscal 2008 sales, as the successful introduction and year-over-year sales growth of relatively newer products into our served markets helped mitigate the sales decline we experienced in our more mature product offerings.We saw year-over-year sales growth of our Quattro regenerative drive for elevator applications, as well as significant growth in sales of control systems for mining applications, which partially offset year-over-year sales declines of products for material handling and renewable energy applications.Fiscal 2009 gross margin improved to 33.9% of sales from gross margin of 29.4% of sales in fiscal 2008, due primarily to improved sales mix and cost reduction actions enacted during fiscal 2009.Operating profit margin decreased to 6.3% in fiscal 2009 from 6.8% in fiscal 2008, due mainly to higher pension expense, which increased by more than $3 million (or 3% of sales) in fiscal 2009 over fiscal 2008 levels.Also during fiscal 2009, we reduced the number of our executive officers, completed the divestiture of our telecom power systems (“TPS”) business, reduced our headcount and relocated our brake manufacturing operations from Canada to our facilities in Menomonee Falls, Wisconsin, all of which will reduce costs going forward; and our cash balances increased by nearly $3 million in fiscal 2009 even after contributing more than $9 million to our defined benefit pension plan. We believe that future increased profitability is largely dependent upon increased sales revenue, continued improvement in gross margins, and a recovery in the valuation of our pension plan assets, which would favorably impact our periodic pension expense.Our past sales growth has been, and we believe future sales growth will continue to be, dependent on strong demand for material handling products, our customers’ ability to obtain financing and willingness to invest in the current economic environment, and successful introduction and increasing acceptance of new products.As stated above, recently introduced product offerings such as our Quattro regenerative elevator drive and our AC traction drives for mining applications are gaining acceptance with customers 4 in the marketplace.However, the U.S. industrial slowdown and decline in capital spending began to negatively impact our business during the third quarter of fiscal 2009 and continued for the remainder of the fiscal year. Sales of our material handling product offerings, which comprised nearly 70% of our sales in fiscal 2009, are influenced by cyclical forces in the industrial marketplace, and in the second half of fiscal 2009, we experienced softening demand in certain of our served markets, mainly in the automotive and primary metals industries.In response to lower levels of sales and incoming orders, we reduced our workforce by nearly 50 positions in the second half of fiscal 2009, approximately 15% of our workforce, and implemented a wage and salary freeze that is expected to remain in place throughout fiscal 2010.We believe economic conditions will remain challenging throughout much of fiscal 2010. While we believe that sales of recently introduced products can continue to help mitigate the impact of declining sales in our base business, we may pursue selective external growth opportunities to penetrate new markets or expand our product offerings, market channels or technical resources. Gross margins in our continuing operations have historically been near or above 30% and we are targeting this level of gross margin going forward.Fiscal 2009 gross margins improved by 450 basis points despite lower sales volume, due in part to the previously mentioned workforce reductions, but also due to material cost reductions resulting mainly from product redesign efforts.Further improvement in gross margins is mainly dependent upon favorable economic conditions, continued acceptance of recently introduced product offerings by the marketplace, and ongoing successful cost reduction actions related to recently introduced product offerings. We intend to focus our development and marketing efforts on internal sales growth opportunities across all product lines, with an emphasis on development and enhancement of energy efficient power control products and systems.While we have continued to focus on controlling our operating expenses, these expenses increased by $4.5 million in fiscal 2009 over fiscal 2008, mainly due to higher pension expense, which increased by $3.2 million, as well as severance charges of $1.0 million in fiscal 2009.Further, our pension expense is expected to increase to $8.2 million in fiscal 2010 from $3.4 million in fiscal 2009, mainly due to negative returns on plan assets experienced during fiscal 2009 (see Note 13 of Notes to Consolidated Financial Statements).The combination of economic headwinds combined with higher pension expense will make it unlikely that we will achieve our goal of 10% operating profit margins in fiscal 2010. Given the current nearly unprecedented economic circumstances, it is very difficult to predict the severity or duration of the current economic slowdown, or the timing or magnitude of a potential economic recovery, whether worldwide, in the U.S., or in the specific end markets we serve.If our served markets continue to deteriorate, or if demand remains at current levels, our business, financial condition, results of operations and cash flows would likely be adversely impacted, perhaps materially, in fiscal 2010. Discontinued Operations In the fourth quarter of fiscal 2008, we classified the assets and liabilities of our TPS business as held for sale, and the results of operations of the TPS business as discontinued operations. Our TPS product offerings were focused on providing back-up power for wireless applications. We concluded that we could better achieve our sales growth objectives by redirecting certain resources deployed in the TPS business to our product offerings in the material handling, elevator and energy delivery markets. We completed the divestiture of the TPS business during the first quarter of fiscal 2009 (see Note3 of Notes to Consolidated Financial Statements). In addition to the operating results of the divested TPS business, certain expenses related to previously divested businesses have also been classified as discontinued operations in the accompanying consolidated financial statements and footnotes for all periods presented (see Note 2 of Notes to Consolidated Financial Statements).Expenses related to previously divested businesses have historically included certain expenses for environmental matters, asbestos claims and product liability claims (see Note 11 of Notes to Consolidated Financial Statements). All of these issues relate to businesses we no longer own and most relate to indemnification agreements that we entered into when we divested those businesses. Going forward, our results of discontinued operations may include additional costs incurred related to businesses no longer owned, and may include additional costs above those currently estimated and accrued related to the divestiture of our TPS business and our power electronics business, which was divested in October 2006. Critical Accounting Policies Our accounting policies are more fully described in Note 1 of the Notes to Consolidated Financial Statements.As disclosed in Note 1, the preparation of financial statements in conformity with accounting principles generally accepted in the United States requires estimates and judgments by management that affect the reported amount of assets and liabilities, revenues, expenses, and related disclosures. Such estimates are based upon historical experience and other assumptions believed to be reasonable given known circumstances.Actual results could differ from those estimates.On an ongoing basis, we evaluate and update our estimates, and we believe the following discussion addresses our policies which are most critical to understanding our financial position and results of operations and which require our most complex judgments. 5 Accounts Receivable Accounts receivable represent amounts due from customers in the ordinary course of business.We are subject to losses from uncollectible receivables in excess of our allowances.We maintain allowances for doubtful accounts for estimated losses from customers’ inability to make required payments.In order to estimate the appropriate level of this allowance, we analyze historical bad debts, customer concentrations, current customer creditworthiness, current economic trends and changes in customer payment patterns.Our total allowance includes a specific allowance based on identification of customers where we feel full payment is in doubt, as well as a general allowance calculated based on our historical losses on accounts receivable as a percentage of historical sales.We believe that our methodology has been effective in accurately quantifying our allowance for doubtful accounts and do not anticipate changing our methodology in the future.However, if the financial conditions of any of our customers were to deteriorate and impair their ability to make payments, additional allowances may be required in future periods.We believe that all appropriate allowances have been provided. Inventories Our inventories are stated at the lower of cost or market.Cost is determined by the first-in, first-out (FIFO) method, including material, labor and factory overhead.We identify potentially obsolete and excess inventory by evaluating overall inventory levels in relation to expected future requirements and market conditions, and provisions for excess and obsolete inventory and inventory valuation are recorded accordingly.Items with no usage for the past 12 months and no expected future usage are considered obsolete, and are disposed of or fully reserved.Reserves for excess inventory are determined based upon historical and anticipated usage as compared to quantities on hand.Excess inventory is defined as inventory items with on-hand quantities in excess of one year’s usage and specified percentages are applied to the excess inventory value in determining the reserve.Our assumptions have not changed significantly in the past, and are not likely to change in the future.We believe that our assumptions regarding inventory valuation have been accurate in the past and believe that all appropriate reserves for excess and obsolete inventory have been provided. Long-Lived Assets and Goodwill We periodically evaluate the recoverability of our long-lived assets, including property, plant and equipment.Impairment charges are recorded in operating results when the undiscounted future expected cash flows derived from an asset are less than the carrying value of the asset. We are required to perform annual impairment tests of our goodwill, and may be required to test more frequently in certain circumstances.We have elected to perform our annual impairment test in the fourth quarter of our fiscal year.Per Statement of Financial Accounting Standards (“SFAS”) No. 142, Goodwill and Other Intangible Assets, the best evidence of fair value are quoted prices in active markets.Accordingly, we believe that our market capitalization is the best indication of fair value.No impairments were recognized in long-lived assets or goodwill for the years ended June 28, 2009, June 29, 2008, and July 1, 2007. Pension Benefits We sponsor a defined benefit plan (frozen in 2003) that covers primarily former employees in the U.S.The valuation of our pension plan requires the use of assumptions and estimates that attempt to anticipate future events to develop actuarial valuations of expenses, assets and liabilities.These assumptions include discount rates, expected rates of return on plan assets and mortality rates. We consider market conditions, including changes in investment returns and interest rates, in making these assumptions.Our plan assets are comprised mainly of common stock and bond funds.The expected rate of return on plan assets is a long-term assumption and is generally not changed on an annual basis.The expected rate of return on plan assets was 9.0% in fiscal 2009, 2008 and 2007.In determining pension expense for fiscal 2010, we have reduced the expected rate of return on plan assets to 8.5%. The discount rate reflects the market for high-quality fixed income debt instruments and is subject to change each year.As of June 28, 2009, the discount rate used to determine the benefit obligation was 6.25% as compared to 6.75% as of June 29, 2008. Changes in assumptions typically result in actuarial gains or losses that are amortized over future accounting periods in accordance with the methods specified in SFAS No. 87, Employers’ Accounting for Pensions, as Amended.Similarly, if our actual return on plan assets varies from our expected return on plan assets, this also results in actuarial gains or losses that are amortized to pension expense over future accounting periods.As a result of lower than expected returns on plan assets in fiscal 2009, our fiscal 2010 pension expense is expected to increase by approximately $4.8 million from fiscal 2009, due to amortization of actuarial losses and a decrease in our expected return on plan assets.Significant differences between our assumptions and actual future investment returns or discount rates could have a material impact on our financial position or results of operations and related funding requirements. 6 Reserves for Contingencies We periodically record the estimated impact of various conditions, situations or circumstances involving uncertain outcomes.The accounting for such events is prescribed under SFAS No. 5, Accounting for Contingencies.SFAS No. 5 defines a contingency as an existing condition, situation, or set of circumstances involving uncertainty as to possible gain or loss to an entity that will ultimately be resolved when one or more future events occur or fail to occur. SFAS No. 5 does not permit the accrual of gain contingencies under any circumstances.For loss contingencies, the loss must be accrued if information is available that indicates it is probable that the loss has been incurred, given the likelihood of uncertain events, and the amount of the loss can be reasonably estimated. The accrual of a contingency involves considerable judgment and we use our internal expertise and outside experts, as necessary, to help estimate the probability that a loss has been incurred and to assist in determining the amount or range of the loss.In those circumstances where we determined that it was probable that a loss had been incurred, our estimates of the amount of loss have been reasonably accurate. Income Taxes We operate in several taxing jurisdictions and are subject to a variety of income and related taxes. Judgment is required in determining our provision for income taxes and related tax assets and liabilities. We believe we have reasonably estimated our tax positions for all jurisdictions for all open tax periods. However, it is possible that, upon closure of our tax periods, our final tax liabilities could differ from our estimates. We record deferred income tax assets in tax jurisdictions where we generate losses for income tax purposes.We also record valuation allowances against these deferred tax assets in accordance with SFAS No. 109, Accounting for Income Taxes, when in our judgment, the deferred income tax assets will likely not be realized in the foreseeable future. Since fiscal 2002, we have provided valuation reserves against our U.S. deferred tax assets that result in a net deferred tax liability position.A portion of our deferred tax liability relates to tax-deductible amortization of goodwill that is no longer amortized for financial reporting purposes. Under applicable accounting rules, such deferred tax liabilities are considered to have an indefinite life and are therefore ineligible to be considered as a source of future taxable income in assessing the realization of deferred tax assets. RESULTS OF OPERATIONS FOR YEAR ENDED JUNE 28, 2009, COMPARED WITH YEAR ENDED JUNE 29, 2008 Net Sales and Gross Profit Net sales decreased 1.8% to $98.2 million in fiscal 2009 from $100.0 million in fiscal 2008.The decrease in net sales in fiscal 2009 is due primarily to decreased sales of products for material handling applications of $2.7 million, partially offset by higher sales of products and systems for elevator and energy delivery applications.Net sales by market were as follows, in millions: Fiscal Year Ended June 28, 2009 June 29, 2008 Sales % of Sales Sales % of Sales Material handling $ 68
